2 Reported in 281 N.W. 517.
This is a proceeding on the part of the state board of law examiners to have Frederic C. Hanson disbarred as an attorney at law of this state. The proceedings were commenced in January, 1935. Respondent answered denying the accusations made, so the matter was at issue. Before a hearing was had upon the petition for disbarment, respondent, his brother, and father were jointly indicted by the grand jury of St. Louis county for the crime of grand larceny in the second degree. The brother was tried and convicted. Shortly thereafter respondent changed his plea of "not guilty" to one of "guilty." He was sentenced to an indeterminate term "in a State Penal Institution of Minnesota until discharged according to law and the rules and regulations of the institution at which" he was to be so confined. An order to show cause why he should not be disbarred upon the strength of the conviction aforesaid was duly served, but no answer has been filed thereto. We have been furnished with certified copies of the indictment and other proceedings had, including the judgment, so there is no doubt about the truth of the charge having been established. Under these circumstances disbarment necessarily follows. Our prior cases and the statute as well compel this result. These are cited in In re Disbarment of Karatz, 202 Minn. 306,278 N.W. 41.
Judgment of disbarment will be entered forthwith.